Terral, J.,
delivered the opinion of the court.
The defendant, Arnold, with his sureties, was sued on his official bond as county treasurer of Itawamba county, for about three thousand dollars.
Tt is admitted that the county treasurer’s safe, which was furnished to him by public authority for the safe-keeping of the public moneys and in which he kept the county funds, was broken open by thieves and $2,891.82 stolen therefrom. The plaintiff, suing for. the use of Itawamba county, had judgment. Of this judgment the defendant, Arnold, complains, and insists that he is not liable for the money so stolen becaus'e it was admittedly lost without any negligence on his part.
We regard the rule as settled in this state that public officers are liable on their official bonds for the absolute safety of all moneys coming into their hands, unless when it is lost by the act of Ood or the public enemy. Tt was so ruled by this court in the ease of a tax collector’s bond in State v. Lee, 12 Miss., 281. The condition of the bond of a tax collector and of a treasurer is the same, being prescribed by § 3055, code 1892, and the construction put upon one character; of bond must apply to and govern the construction of the other. It would be an anomaly to hold that the condition of the tax collector’s bond renders the tax collector liable for all losses arising from thefts, robberies and other like’ causes, and yet upon the same condition, when found in a treasurer’s bond, to hold the treasurer not liable, for losses arising from like causes.
Tn Griffin v. Levee Commissioners, 71 Miss., 767, a defense somewhat similar to that set up in this case appeared to the court to be so frivolous that it was not- dignified with a discussion of the question.
The opinion that officers are liable on their official bonds for all moneys coming into their hands and lost by them, except *469by tbe act of God or of the public enemy, has been so universal and so fixed in the judicial, professional and legislative mind, that prior to the adoption of the constitution of 1890 the legislature has often given relief to officers for the loss of the public moneys by thefts and robberies. Oh. 548, laws of 1884, relieved County Treasurer Wainright of liability for $3,444.08, of which the safe in which he kept the funds of his county was feloniously and burglariously taken and stolen, and many similar acts of the legislature may be found among our statute laws. -These acts voice the public judgment in the several branches of government that the legislature only could' heretofore give relief in such cases. The constitution of 1890, § 100, forbids the legislature to grant any relief to public officers for losses occasioned by such causes. Though in other states a different rale of law obtains upon this subject, yet we are not disposed to depart from the rule that has always prevailed here. And if we may indulge a hope for the advantage of future times, esto perpetua.

The judgment of the circuit court is affirmed.